Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US20160075350A1) in view of Abousleiman (US20160264077A1).
Regarding claim 1, Becker teaches a system comprising:
a controller configured generate an operating command to control a controller configured generate an operating command to control an actuator that cools or heats a first electric vehicle, the controller configured to generate the operating command to control the actuator to deliver a first average power over a predetermined time period based on one or more climatic conditions and based on a vehicle energy parameter (Figure 2: 18.1, Figure 6: 56, ¶69, also see Figure 7, the conditioning device runs over a predetermined time period, also see ¶72 where t(V) and t(B) may be triggered by track position, which is predetermination because it is triggered by train location), the vehicle energy parameter indicating whether
the first electric vehicle or another second electric vehicle is consuming electric energy to propel the first electric vehicle or the second electric vehicle or the first electric vehicle or the second electric vehicle is producing the electric energy (¶46, ¶69-70, also see Figure 7).
Becker does not teach the operating command being generated such that the average power delivered by the actuator during the predetermined time period has substantially the same value as a second average power delivered by the actuator when the controller generates the operating command based only on the one or more climatic conditions.
However, Abousleiman teaches controlling HVAC power such that the average power provided over a predetermined period of time has the same value as when only climatic parameters are accounted for (see ¶18, where the average power to the HVAC system of a period of time is modulated to be the same as the desired power over that time, where the desired power is the power required to achieve proper cabin temperature) and that such control allows for prioritization of power provisioning to the vehicle while also ensuring the HVAC system receives its desired power.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the actuator of Becker to generate the operating command such that the average power to the HVAC system over the predetermined period of time is the same as that required when only climatic conditions are taken into account in order to prioritize power provisioning to the vehicle (e.g. during BP2 in Figure 7) while ensuring that the HVAC system receives the necessary power to maintain the desired climatic conditions in the vehicle cabin.
Regarding claim 2, Becker as modified teaches all of the limitations of claim 1, wherein while the vehicle energy parameter indicates that the first electric vehicle or the second electric vehicle is consuming the electric energy to propel the first electric vehicle or the second electric vehicle, the controller is configured to
Generate the operating command such that the first average power delivered by the actuator during the predetermined time period is less than the second average power delivered by the actuator when the controller generates the operating command based on the one or more climatic conditions (Figure 7: BP2 vs. time period before t(V), which is when climactic considerations drive the actuators power considerations).
Regarding claim 3, Becker as modified teaches all of the limitations of claim 1, wherein while the vehicle energy parameter indicates that the first electric vehicle or the second electric vehicle is producing the electric energy, the controller is configured to
Generate the operating command such that the first average power delivered by the actuator is greater than the second average power delivered by the actuator when the controller generates the operating command based only on the one or more climactic conditions (Figure 7: BP1).
Regarding claim 4, Becker as modified teaches all of the limitations of claim 1, wherein the controller is configured to
Generate a control signal representative of the operating command and for sending to the actuator, the controller configured to modify one or more of an amplitude or a duration of the control signal based on the vehicle energy parameter (¶69, see Figure 7, threshold temperature is modified in response to t(V) and t(B). Alternatively, power L is modified in response to t(V) and t(B). Therefore, the parameters of threshold temperature and/or power are modified as a function of whether the vehicle is in a traction or braking phase. Further, the temperature threshold is modified, i.e. the amplitude of the threshold is modified. Alternatively, the duration of the temperature control signal is modified (different phases require different signals, establishing a new time period for each phase)).
Regarding claim 5, Becker as modified teaches all of the limitations of claim 1, wherein the controller is configured to
Generate an intermediate command as a function of the one or more climatic conditions, the controller also configured to modify the intermediate command based on the vehicle energy parameter (Figure 7: SW1 and SW2).
Regarding claim 6, Becker as modified teaches all of the limitations of claim 1, further comprising
An energy storage assembly configured to store the electric energy produced by the first electric vehicle (¶8).
Regarding claim 7, Becker as modified teaches all of the limitations of claim 1, further comprising
further comprising load shedding means (¶70, where 18.1 may be disconnected from power) configured to disconnect the actuator from an electrical supply network that provides the electric energy used by the first electric vehicle or the second electric vehicle, the load shedding apparatus configured to disconnect the actuator from the electrical supply network responsive to the controller determining that the first electric vehicle is consuming the electric energy from the electrical supply network (¶70, where 18.1 may be disconnected from power during BP2 in Figure 7).
Regarding claim 9, Becker as modified teaches all of the limitations of claim 1, wherein
The vehicle energy parameter indicates whether the second electric vehicle is consuming the electric energy (Figure 7, Figure 1. The parameters can be assigned to a vehicle defined as a “second” vehicle).
Regarding claim 10, Becker as modified teaches all of the limitations of claim 1, wherein
The vehicle energy parameter indicates whether the second electric vehicle and at least one additional electric vehicle other than the first electric vehicle are consuming the electric energy (Figure 1, three cars are shown, each consuming electric energy from 26). The parameter indicates the consumption of energy for all cars, not just a first car).
Regarding claim 11, Becker as modified teaches all of the limitations of claim 1, wherein
The vehicle energy parameter includes a value indicative of electrical power consumed by the first electric vehicle (Figure 7, L1, L2).
Regarding claim 12, Becker as modified teaches all of the limitations of claim 1, wherein
The vehicle energy parameter includes a value indicative of an acceleration of the first or second electric vehicle (Figure 7, L1 increases on braking, thereby indicating a deceleration, which is a negative acceleration).
Regarding claim 13, Becker as modified teaches all of the limitations of claim 1, wherein
The vehicle energy parameter includes a value indicative of a voltage of an electric supply network that supplies the electric energy to the first or second electric vehicle (Figure 7, BP2 is a traction phase, indicative of a positive voltage from the electrical supply network).
Regarding claim 14, Becker as modified teaches all of the limitations of claim 1, wherein the system is a first electric vehicle (Figure 1) and the actuator is a part of an air conditioning system (Figure 1, 18.1). Thereby, the limitations of claim 14 are met by Becker as modified.
Regarding claim 15, Becker as modified teaches all of the limitations of claim 14, wherein
While the vehicle energy parameter indicates that the first electric vehicle or the second electric vehicle is consuming the electric energy to propel the first electric vehicle or the second electric vehicle, the controller is configured to generate the operating command such that a third average power delivered by the actuator during the predetermined time period is less than the second average power delivered by the actuator when the controller generates the operating command based only on the one or more climatic condtions (Figure 7, BP2).
Regarding claim 16, Becker as modified teaches all of the limitations of claim 14, wherein while the vehicle energy parameter indicates that the first electric vehicle or the second electric vehicle is producing the electric energy, the controller is configured to 
Generate the operating command such that a third average power delivered by the actuator is greater than the second average power delivered by the actuator when the controller generates the operating command based only on the one or more climatic conditions (Figure 7, BP1).
Regarding claim 17, Becker as modified teaches all of the limitations of claim 1, and also teaches determining one or more climatic conditions associated with a first electric vehicle (Figure 7: Current temperature is compared to set temperature), where the consumed electric energy is from an electric supply network (Figure 1, 26). Thereby, Becker as modified performs the method according to claim 17.
Regarding claim 18, Becker as modified teaches all of the limitations of claim 18, further comprising disconnecting the actuator from the electrical supply network that provides the electric energy used by the first electric vehicle or the second electric vehicle, the actuator disconnected from the electrical supply network responsive to determining that the first electric vehicle is consuming the electric energy from the electrical supply network (Figure 7: BP2).
Regarding claim 19, Becker as modified teaches all of the limitations of claim 17, wherein the vehicle energy parameter includes a value indicative of one or more of electrical power consumed by the first electric vehicle or the second electric vehicle (Figure 7, BP2 and BP1), or a braking force generated by the first electric vehicle or the second electric vehicle (Figure 7: BP1).
Regarding claim 20, Becker as modified teaches all of the limitations of claim 17, wherein the vehicle energy parameter includes a value indicative of a voltage of the electric supply network that supplies the electric energy to the first electric vehicle or the second electric vehicle (Figure 7: BP2 is indicative of a positive voltage supply).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants remarks filed 08/17/2022 have been fully considered.
Applicant has argued that Abousleiman neglects the second average power delivered by the actuator when the controller generates the operating command based only on the one or more climatic conditions.
However, Abousleiman teaches controlling HVAC power such that the average power provided over a predetermined period of time has the same value as when only climatic parameters are accounted for (¶18). Therefore, a first average power is equal to a second average power, where the second average power is based only on the one or more climatic conditions. As shown in Figure 2B, the second average power is physically delivered in the absence of a torque request, i.e. both the first and second average powers are actually delivered by the actuator and are equal to each other.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763